DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Response, filed, 5/23/2022, has been entered. Claims 1-12 and 20-21 are pending with claims 13-19 being currently cancelled and claim 21 being currently added.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law et al. (US 20080017420).
Regarding claims 1, 12, and 20: Law discloses a coupler for connecting a power source to a drilling string comprising an elongate assembly 50 having a first portion, a second portion, and a coupler axis passing through the first portion and the second portion (Fig. 3; abstr.; [0050]). Law discloses that the first portion 106 is configured to removeably connect to a power source (Figs. 2, 3; [0053]). Law discloses that the second portion 54 is configured to removeably connect to a drilling string (Fig. 3; [0050]). Law discloses that the first portion and the second portion are configured to move relative to each other along the coupler axis over a stroke length, the stroke length extending between a retracted position of the coupler in which the first portion and the second portion are constrained from moving toward each other along the coupler axis and wherein the coupler is able to transfer a compressive force and transmit torque from the first portion to the second portion and an extended position of the coupler in which the first portion and the second portion are constrained from moving away from each other along the coupler axis and wherein the coupler is able to transfer a tensile force and transmit torque from the first portion to the second portion (Fig. 3; [0005]-[0007]). Law discloses that the coupler is moveable to one or more intermediate positions between the retracted position and the extended position and that the first portion and the second portion are able to rotate independently relative to each other about the coupler axis in the one or more intermediate positions ([0060]-[0062] - the examiner finds that the broad phrases, of the claim, such as “able” allows for a broad interpretation of Law which is found to disclose the limitations as-recited). Law discloses a boring system for forming a bore hole comprising a self-propelled machine comprising the power source which includes a rotational driver and that the coupler is removeably connectable to the rotational driver (Figs. 1-3; abstr.; [0048]-[0050]).
Regarding claim 2: Law discloses that the first portion includes a first shaft and the second portion includes a second shaft, that the first shaft having a chamber formed therein, the second shaft moving within the chamber over the stroke length (Fig. 3; abstr.; [0005]-[0007], [0050]). 
Regarding claim 3: Law discloses that the first portion includes a first shaft comprising one or more first shaft torque transferring surfaces for transferring torque to the second portion and power source connection member for connecting the first shaft to the power source (Figs. 2, 3; [0005]-[0007], [0050], [0053], [0060]-[0062]). 
Regarding claim 4: Law discloses that the second portion includes a second shaft comprising one or more second shaft torque transferring surfaces for transferring torque from the second portion and a drilling string connection member for connecting the second shaft to the drilling string (Fig. 3; [0005]-[0007], [0050], [0053], [0060]-[0062]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 20080017420) in view of O’Connell (US 4378057).
Law discloses the invention substantially as claimed and as discussed above.
Regarding claim 5: Law does not explicitly disclose that the first portion includes first and second socket members that are spaced from each other along the coupler axis and that the second portion includes a shank configured to be received in the first and second socket member. O’Connell discloses that the first portion includes first and second socket members that are spaced from each other along the coupler axis and that the second portion includes a shank configured to be received in the first and second socket member (Figs. 3-7; col. 1, line 44 - col. 2, line 13). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the coupling connection structure of O’Connell for the Law structure to telescopically cooperate the sections so that torque is effectively transmitted from a driven section to another section attached to the coupling structure. 
Regarding claim 6: Law, as modified by O’Connell, discloses that the first portion includes a first shaft and the second portion includes a second shaft (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 
Regarding claim 7: Law, as modified by O’Connell, discloses that the first socket member includes a first socket member chamber for receiving the shank, that the second socket member includes a second socket member chamber for receiving the shank, and that the first socket member chamber and the second socket member chamber are sized and shaped to mate with the shank (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 
Regarding claim 8: Law, as modified by O’Connell, discloses that the second portion includes a first shank and a second shank that are spaced from each other along the coupler axis and wherein the first portion includes a first socket member configured to receive the first shank and a second socket member configured to receive the second shank (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 
Regarding claim 9: Law, as modified by O’Connell, discloses that the first portion includes a first shaft and the second portion includes a second shaft (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 
Regarding claim 10: Law, as modified by O’Connell, discloses that the first socket member includes a first socket member chamber for receiving the first shank, that the first socket member chamber is sized and shaped to mate with the first shank, that the second socket member includes a second socket member chamber for receiving the second shank, and that the second socket member chamber is sized and shaped to mate with the second shank (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 20080017420) in view of Ware et al. (US 3194330).
Law discloses the invention substantially as claimed and as discussed above.
Regarding claim 11: Law does not discuss bearings and thus does not explicitly disclose that the first portion includes a first shaft and the second portion includes a second shaft, that the coupler comprising one or more bearings, that the second shaft being received in the one or more bearings to enable the first and second shafts to move relative to each other. Ware teaches the use of bearings between moving shafts (col. 3, lines 23-39). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the device of Law so that the first portion includes a first shaft and the second portion includes a second shaft, that the coupler comprising one or more bearings, that the second shaft being received in the one or more bearings to enable the first and second shafts to move relative to each other as taught by Ware for facilitating the telescopic action of the joint. 
Allowable Subject Matter
Claims 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Telescoping drilling subs are very well known in the art and the art is replete with publications detailing such servicing including Andersson (US 5168944), Cheek (US 4196781), Diffenderfer et al. (US 4622022), and Tibussek (US 3763666) alone or in combination, disclose various claimed features such as a coupler for connecting a drill power source to a drill string, telescoping components, structure limiting telescoping stroke, and torque transfer structure. Regarding manual operation, Tibussek (US 3763666), Wang et al. (US 20210078616), and Huckshold (US 3360285) disclose at least some possible manual steps regarding the telescoping features. Although, Wang et al. (US 20210078616) and Huckshold (US 3360285) are not directed to the drilling arts, they nonetheless teach manual operations. Thus, upon reviewing these cited references, it appears that the claimed subject matter might teach a generally known concept. However, the art fails to disclose or fairly suggest the detailed recitations of the instant claims. Particularly, the art does not address the specific manual operation and indexing that is recited. Further, the art fails to disclose or fairly suggest the recited manual and indexing steps in a method for coupling a power source to a drilling string. Although it could be argued that as the structures and operations are generally known, it should be obvious to simply switch from automatic to manual operation. The examiner finds that the detailed recitations involve much more than just switching between automatic and manual operation. In conclusion, the examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the specifically combined limitations of the instant invention, from the art, without the benefit of hindsight reasoning or extensive experimentation. 
Response to Arguments
Applicants’ amendments and arguments, filed 5/23/2022, with respect to the rejections of claims 1-12 and 20 have been fully considered but they are not persuasive.
The examiner appreciates Applicants’ thorough review/explanation of the instant invention and the cited Law reference.
Applicants argue that because Law does not disclose a coupler having a first portion and a second portion that are able to rotate independently relative to each other about the coupler axis in one or more intermediate positions and because the shaft 94 is not prevented from transmitting torque to the outer housing upon rotation of the shaft 94 in these one or more intermediate positions, Law does not anticipate independent claims 1 or 20. The examiner disagrees with applicants’ analysis and conclusion. As the applicants explained in their remarks, the inner shaft is allowed some rotation before being stopped by the dogs and locking plates. As the claims broadly recite only an ability to rotate and do not preclude any partial rotation, Law can be broadly interpreted to disclose the as-recited claims. It is suggested that applicants consider additional language to better define the metes and bounds of the allowed independent rotation and restriction of torque transmission. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
6/30/2022